DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated February 22, 2022 are acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites maintaining “the degreasing setpoint during the degreasing time interval”.  Claim 2 depends from claim 1, and claim 1 recites two things that can be read as a “degreasing setpoint” – the operating of the airflow subsystem at the “first speed” and the operating of the airflow subsystem at the “second speed”.  When reading claim 2, it is not clear what “the degreasing setpoint” should be maintained during the degreasing time interval.  
Claim 4 depends from claim 3, which has been cancelled.  For purposes of examination, it was presumed that applicant intended to have claim 4 depend from claim 1.
Claim 7 depends from claim 3, which has been cancelled.  For purposes of examination, it was presumed that applicant intended to have claim 7 depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9, 10, 87-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis.
With regard to claim 1, Kaufman teaches a method for degreasing a kitchen ventilation system, wherein the kitchen ventilations system comprises a duct subsystem (comprising grease duct 38 in Figure 1) and an airflow subsystem (comprising fan 14 in Figure 1; Col. 4, line 54 to Col. 5, line 38).  Kaufman teaches injecting at least one degreasing agent within the kitchen ventilation system during at least a portion of a degreasing time interval (Col. 5, 16 to Col. 6, line 56).  Kaufman teaches that a fan sprayhead (uppermost item 54 in Figure 1) is configured to spray liquid into the fan 14 of the airflow subsystem (Col. 5, 27-38).  Kaufman teaches that the duct subsystem comprises an inlet region, wherein the inlet region comprises the portion of the duct between a filter (item 68 in Figure 1) and a lower bearing (item 46 in Figure 1; Col. 5, 16-38).  In the method of Kaufman, an inlet region nozzle (lowermost nozzle 54 in Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter (Col. 5, 47-62).  
Kaufman does not explicitly recite operating the fan while injecting the at least one degreasing agent. 
Caridis teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of the cleaning liquid to various to-be-cleaned surfaces can successfully be accomplished by having cleaning liquid nozzles spray cleaning liquid onto a fan of the kitchen apparatus while controlling speeds of the fan such that cleaning liquid is driven by the fan to the various to-be-cleaned surfaces (Col. 12, 4-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman such that the fan of the airflow subsystem is driven at controlled speeds during the degreasing process, and wherein at least one nozzle is configured to spray the at least one degreasing agent onto the fan such that the fan can disperse the cleaning liquid onto various to-be-degreased surfaces.  The motivation for performing the modification was provided by Caridis, who teaches that when using nozzles to discharge cleaning liquid onto surfaces of a kitchen apparatus in order to degrease those surfaces, the spreading of the cleaning liquid to various to-be-cleaned surfaces can successfully be accomplished by having cleaning liquid nozzles spray cleaning liquid onto a fan of the kitchen apparatus while controlling speeds of the fan such that cleaning liquid is driven by the fan to the various to-be-cleaned surfaces.  
The combination of Kaufman in view of Caridis, as developed thus far, does not teach determining at least one setpoint of the degreasing time interview, wherein the at least degreasing setpoint comprises a first speed of the airflow subsystem and a second speed of the airflow subsystem.
Caridis teaches that when directing degreasing cleaning liquid towards a fan such that the fan can disperse the cleaning liquid onto to-be-degreased surfaces of a kitchen apparatus, fan speeds can be controlled such that cleaning liquid is directed to all reachable to-be-cleaned surfaces (Col. 12, 4-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the method comprises operating the fan initially at a first speed during the step of injecting degreasing agent and subsequently at a second, higher speed during the step of injecting degreasing agent.  In this method of Kaufman in view of Caridis, operating the fan at different speeds during the injection of degreasing agent allows degreasing agent to be advantageously flung by the fan to different portions of the kitchen ventilation system.  The motivation for performing the modification was provided by Caridis, who teaches that when directing degreasing cleaning liquid towards a fan such that the fan can disperse the cleaning liquid onto to-be-degreased surfaces of a kitchen apparatus, fan speeds can be controlled such that cleaning liquid is directed to all reachable to-be-cleaned surfaces.  To match applicant’s claim language, in this method of Kaufman in view of Caridis, selecting the first and second airflow subsystem speeds is considered to be part of a step of determining at least one degreasing setpoint.
In this method of Kaufman in view of Caridis, the step of operating the airflow subsystem at the first speed while injecting the at least one degreasing agent is considered to be effective for providing degreasing action to an inlet region of the duct subsystem and to the filter because the inlet region nozzle (the lowermost nozzle 54 in Kaufman’s Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter.  
In this method of Kaufman in view of Caridis, the step of operating the airflow subsystem at the second speed while injecting the degreasing agent is considered to be effective for providing degreasing action downstream of the inlet region of the duct subsystem because duct-cleaning nozzles (nozzles 54 located between bearing 46 and fluid turbine member 56 in Kaufman’s Figure 1) are arranged to inject degreasing agent onto surfaces of the duct subsystem downstream of the inlet region (Col. 5, 26 to Col. 6, line 45).  
With regard to claim 2, in the method of Kaufman in view of Caridis, the duration of the degreasing step is determined (Col. 6, lines 22-32 of Kaufman), and this determining of the degreasing step’s duration can be considered part of the step of determining at least one degreasing setpoint.  Since the combination of Kaufman in view of Caridis does not teach altering or modifying that overall duration over the course of the degreasing step, the combination of Kaufman in view of Caridis is considered to teach maintaining the degreasing setpoint during the degreasing time interval.
With regard to claim 4, in the developed method of Kaufman in view of Caridis, the second speed is greater than the first speed, and operating the airflow subsystem at the first speed while injecting the degreasing agent is considered to be effective for providing degreasing action at the inlet region because the inlet region nozzle (the lowermost nozzle 54 in Kaufman’s Figure 1) is considered to spray the at least one degreasing agent onto the inlet region and the filter.  
With regard to claim 9, in the developed method of Kaufman in view of Caridis, operating the airflow subsystem at the second speed is considered to be effective for providing degreasing action to a portion of the duct subsystem downstream of the inlet region because duct-cleaning nozzles (nozzles 54 located between bearing 46 and fluid turbine member 56 in Kaufman’s Figure 1) are arranged to inject degreasing agent onto surfaces of the duct subsystem downstream of the inlet region (Col. 5, 26 to Col. 6, line 45).  
With regard to claim 10, in the developed method of Kaufman in view of Caridis, the fan speed is changed from a first speed to a higher speed.  The higher speed can be considered to correspond to applicant’s third speed, and an intermediary speed – which the fan must necessarily pass through when going from the first speed to the higher speed that corresponds to applicant’s third speed – can be considered to correspond to applicant’s second speed.  In this interpretation of Kaufman in view of Caridis, operating the fan at the intermediary, second speed is considered to provide degreasing action at a conduit region of the duct subsystem via the nozzles 54 between roof 20 and bearing 46 in Kaufman’s Figure 1 spray degreasing agent onto the duct subsystem, and in this interpretation of Kaufman in view of Caridis, operating the fan at the higher, third speed is considered to provide degreasing action at an exhaust region (the non-cylindrical, conical portion of grease duct 38 in Kaufman’s Figure 1) of the duct subsystem via the second nozzle 54 from the top of Kaufman’s Figure 1.  
With regard to claim 87, in the method of Kaufman in view of Caridis, degreasing agent is ejected (via the bottommost nozzle 54 in Kaufman’s Figures 1 and 6) to the filter (item 68 in Kaufman’s Figure 1, item 268 in Kaufman’s Figure 6) and the degreasing agent moves from the filter to a collector system (item 285 in Kaufman’s Figure 6; Col. 10, 9-29 of Kaufman).  Therefore, in the method of Kaufman in view of Caridis, the degreasing agent is considered to be injected from a location upstream of the filter.  In the combination of Kaufman in view of Caridis, degreasing agent is also injected at a fan (item 14 in Kaufman’s Figure 1) that draws air into the duct subsystem (Col. 5, 27-38 of Kaufman).  
With regard to claim 88, in the method of Kaufman in view of Caridis, the inlet region comprises the portion of the duct between the filter (item 68 in Kaufman’s Figure 1) and a lower bearing (item 46 in Kaufman’s Figure 1; Col. 5, 16-38 of Kaufman).  In the method of Kaufman in view of Caridis, cooking emissions pass through the filter in order to enter the duct subsystem (Col. 4, line 54 to Col. 6, line 45 of Kaufman).  
With regard to claim 89, in the method of Kaufman in view of Caridis developed in the rejection of claim 1, the fan (item 14 in Kaufman’s Figure 1) is operated such that the fan is driven at a second, higher speed after being driven at a first speed. 
With regard to claim 91, in the method of Kaufman in view of Caridis developed in the rejection of claim 1, the fan (item 14 in Kaufman’s Figure 1) is operated such that the fan is driven at a second, higher speed after being driven at a first speed.  Thus, the airflow when the fan is at the second speed is higher than when the fan is at the first speed.  
With regard to claim 92, in the method of Kaufman in view of Caridis developed in the rejection of claim 1, injecting degreasing agent into the duct system comprises injecting degreasing agent downstream of the filter (item 68 in Kaufman’s Figure 1) because duct-cleaning nozzles (nozzles 54 located between bearing 46 and roof 20 in Kaufman’s Figure 1) are arranged to inject degreasing agent onto surfaces of the duct subsystem downstream of the filter (Col. 5, 26 to Col. 6, line 45).  
The combination of Kaufman in view of Caridis does not explicitly teach that injecting degreasing agent into the duct system comprises injecting degreasing agent downstream of the fan (item 14 in Kaufman’s Figure 1).  However, Kaufman’s Figure 1 does suggest having liquid injected to locations downstream of the fan because Kaufman’s Figure 1 shows spray lines from the second-from-the-top nozzle (which is pointed to by numeral 57 in Figure 1 although numeral 57 refers to the top of the turbine member 56) reaching downstream locations relative to the fan.  Therefore, since Kaufman suggests having degreasing agent injected to locations downstream of the fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that degreasing agent from the second-from-the-top nozzle is injected to a location downstream of the fan.  If this suggested-by-Kaufman argument is not persuasive, here is another: Kaufman teaches that the purpose of the degreasing-agent-injecting nozzles is to spray degreasing agent onto surfaces of the duct subsystem such that those surfaces can advantageously be cleaned (Col. 5, 16 to Col. 6, line 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that a nozzle is arranged downstream of the fan (item 14 in Kaufman’s Figure 1) in order to inject degreasing liquid onto surfaces of the duct subsystem downstream of the fan.  Kaufman teaches that the purpose of the degreasing-agent-injecting nozzles is to spray degreasing agent onto surfaces of the duct subsystem such that those surfaces can be cleaned, and the motivation for performing the modification would be to advantageously clean duct subsystem surfaces downstream of the fan.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2003/0188733 by Woodall.
With regard to claim 7, the combination of Kaufman in view of Caridis does not teach that the airflow system is operated at the first speed for a post-injection time.
Woodall teaches that that a fan above a cooking environment is used to draw cooking fumes into a duct, the fan can advantageously be driven during cooking at an optimized speed, wherein the optimized speed is chosen to be sufficient at drawing cooking fumes but not too loud (Abstract; Par. 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the fan is driven during a cooking subinterval (corresponds to applicant’s post-injection time subinterval) that takes place after the cleaning injection, wherein the fan is driven to exhaust grease fumes and can thus be considered part of a degreasing time interval.  The motivation for performing the modification would be use the fan to advantageously evacuate undesired cooking fumes during cooking, as taught by Woodall.  The combination of Kaufman in view of Caridis in view of Woodall, as developed thus far, does not teach that the fan is driven at the first speed during the cooking subinterval.  However, Woodall is considered to teach that the speed of a fume-evacuating fan during a cooking subinterval is a result-effective variable because Woodall teaches that the fan should be going fast enough to evacuate cooking fumes without being too loud (Par. 0043), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis in view of Woodall such that the speed of the fan is optimized during the cooking subinterval.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2016/0370014 by Kitaura.  
With regard to claim 11, in the method of Kaufman in view of Caridis, a thermostat (item 112 in Figure 1) is responsive to temperature of the ventilation system, wherein the washing is only maintained while the temperature is measured to be at or above a minimum temperature setpoint value (Col. 6, 33-45).  The combination of Kaufman in view of Caridis teaches that the duct subsystem (comprising grease duct 38 in Figure 1) is fed with air from a makeup air duct (item 80 in figure 1) of the ventilation system (Col. 6, 7-21 of Kaufman).  
   The combination of Kaufman in view of Caridis does not teach that a temperature control subsystem of the ventilation system is operated to maintain the minimum temperature setpoint value.
Kitaura teaches that a heater in a duct can be used to raise air in the duct to a desired temperature (Par. 0055 and 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the makeup air duct comprises an air heater that is used by the control panel (item 60 in Kaufman’s Figure 1) to heat air flowing into duct subsystem (comprising grease duct 38 in Kaufman’s Figure 1) up to the minimum temperature setpoint value or higher.  Kaufman teaches that the thermostat is configured to only carry out the washing if the air flowing into the duct subsystem is at or above a minimum temperature setpoint value, and the motivation for adding the air heater would be to ensure that washing can be carried out while the air is at or above the minimum temperature setpoint value during the degreasing time interval.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis in view of U.S. 2016/0370014 by Kitaura as applied to claim 11 above, and further in view of U.S. 3,805,685 to Carns in view of U.S. 2004/0237958 by Yeung.
With regard to claim 12, the combination of Kaufman in view of Caridis in view of Kitaura does not teach the air heater is used to maintain the temperature at the minimum temperature setpoint value during a post-injection time subinterval of the degreasing time interval.  
Carns teaches that when using spraying cleaning liquid to remove grease from ventilation surfaces, the cleaning liquid can advantageously be allowed to soak with the to-be-removed grease during a post-injection time subinterval (Col. 2, 7-22).
Yeung teaches that the temperature of degreasing cleaning liquid is a result-effective variable that affects the ability of the liquid to effectively remove grease (Par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis in view of Kitaura such that the sprayed cleaning liquid is allowed to soak with the grease in a post-injection time subinterval of the degreasing time interval, and wherein the air heater maintains the temperature of the air in the ventilation system at an optimized temperature during the soaking of the post-injection time subinterval.  The motivation for performing a post-injection soak was provided by Carns, who teaches that when using spraying cleaning liquid to remove grease from ventilation surfaces, the cleaning liquid can advantageously be allowed to soak with the to-be-removed grease during a post-injection time subinterval, and the motivation for using the air heater to maintain an optimized air temperature during the post-injection time subinterval was provided by Yeung, who teaches that the temperature of degreasing cleaning liquid is a result-effective variable that affects the ability of cleaning liquid to effectively remove grease (see MPEP 2144.05).  
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2010/0225477 by Livchak.
With regard to claims 15 and 17, the method of Kaufman in view of Caridis does not teach sensing a quantity of cooking emissions received within the kitchen ventilation system.
Livchak teaches that an optical sensor can advantageously be used to detect a quantity of cooking emissions received within a kitchen ventilation system and trigger an automatic cleaning of the ventilation system when the sensed quantity of cooking emissions indicates that cleaning is necessary (Par. 0008 and 0010).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman in view of Caridis such that an optical sensor is arranged to sense a quantity of cooking emissions received within the ventilation system, and wherein the sensor (in communication with control panel 60 in Kaufman’s Figure 1) is configured to trigger the start of the cleaning method when the sensed quantity of cooking emissions is determined to be high enough to warrant cleaning.  In this combination of Kaufman in view of Caridis in view of Livchak, the at least one degreasing setpoint is considered to be determined based on the sensed quantity of cooking emissions because triggering the start of the cleaning method comprises determining the at least one degreasing setpoint.  The motivation for performing the modification was provided by Livchak, who teaches that an optical sensor can advantageously be used to detect a quantity of cooking emissions received within a kitchen ventilation system and trigger an automatic cleaning of the ventilation system when the sensed quantity of cooking emissions indicates that cleaning is necessary.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2015/0059595 by Rand.  
With regard to claim 18, the combination of Kaufman in view of Caridis does not teach detecting the presence of the filter (item 68 in Kaufman’s Figure 1) at the inlet of the duct subsystem of the kitchen ventilation system.  
Rand teaches that a cooking system can comprises a filter-presence detector, wherein operation of the system can be prevented if a filter is determined to not be properly present (Abstract; Par. 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that a filter-presence detector is used to confirm the presence of the filter and prevent the injection of cleaning liquid if the filter is determined to not be present.  In the method of Kaufman in view of Caridis, a purpose of spraying cleaning liquid from the lowermost nozzle 54 in Kaufman’s Figure 1 is to clean the filter, and the motivation for performing the modification would be to prevent the cleaning liquid spraying from occurring if the filter is not properly present.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of WO 2017/005659 by Drake.  
With regard to claim 22, the combination of Kaufman in view of Caridis does not teach that the sprayed cleaning liquid comprises bacteria or enzymes.
Drake teaches that when using cleaning liquid to degrease a duct used to ventilate cooking fumes, the cleaning liquid can advantageously comprise grease-removing bacteria (Abstract; Pages 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the cleaning liquid sprayed from the nozzles comprises grease-removing bacteria.  The motivation for performing the modification was provided by Drake, who teaches that when using cleaning liquid to degrease a duct used to ventilate cooking fumes, the cleaning liquid can advantageously comprise grease-removing bacteria.  
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,186,727 to Kaufman in view of U.S. 6,146,678 to Caridis as applied to claim 1 above, and further in view of U.S. 2011/0284091 by Livchak.
With regard to claim 90, the combination of Kaufman in view of Caridis does not teach modifying an actuation position of a damper.
Livchak teaches that when using a fan to move cooking exhaust fumes through a duct ventilation system, the duct ventilation system can also comprise a damper, wherein the damper is used together with the fan to set the speed of fluid flow through the ventilation system, thus allowing fumes to advantageously be removed at a selected speed depending on the ventilation needs (Abstract; Par. 0044-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaufman in view of Caridis such that the duct subsystem for exhausting cooking fumes comprises a damper that, together with the fan, can be used to set a desired fluid flow speed through the ventilation system depending on the ventilation needs.  The motivation for performing the modification was provided by Livchak, who teaches that when using a fan to move cooking exhaust fumes through a duct ventilation system, the duct ventilation system can also comprise a damper, wherein the damper is used together with the fan to set the speed of fluid flow through the ventilation system, thus allowing fumes to advantageously be removed at a selected speed depending on the ventilation needs.
In this combination of Kaufman in view of Caridis in view of Livchak, the damper is part of the airflow subsystem that includes the fan (item 14 in Kaufman’s Figure 1).  The combination of Kaufman in view of Caridis in view of Livchak does not teach modifying an actuation position of the damper to operate the airflow subsystem at the second speed.
Caridis teaches that when spraying cleaning fluid onto surface of a kitchen apparatus in order to degrease those surfaces, a component of the kitchen apparatus can advantageously be modified during the spray cleaning in order to advantageously vary the surfaces that are exposed to sprayed cleaning fluid (Col. 12, 4-30).  
Livchak teaches that a damper’s actuation position can be adjusted in order to modify the fluid flow through a ventilation duct system (Abstract; Par. 0044-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaufman in view of Caridis in view of Livchak such that, when the fan speed is changed from the first speed to the second speed in order to change which surfaces get hit with cleaning liquid, an actuation position of the damper is also modified such that the damper causes an increase in airflow rate and a resulting change in where cleaning liquid impacts.  In this combination of Kaufman in view of Caridis in view of Livchak, the change in speed of the fan and the change of position of the damper both contribute to the airflow speed through the duct ventilation system changing from a first speed to a second, higher speed.  Caridis teaches that when spraying cleaning fluid onto surface of a kitchen apparatus in order to degrease those surfaces, a component of the kitchen apparatus can advantageously be modified during the spray cleaning in order to advantageously vary the surfaces that are exposed to sprayed cleaning fluid, and Livchak teaches that a damper’s actuation position can be adjusted in order to modify the fluid flow through a ventilation duct system.  The motivation for performing the modification would be to modify the airflow via the damper so as to advantageously modify which surfaces in the ventilation duct system are impacted by cleaning fluid.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
Starting near the end of page 13 of applicant’s arguments, applicant argues the following:
Those skilled in the art would immediately recognize that there is no need to disperse the sprayed degreasing agent in Kaufman since Kaufman’s system includes multiple spray heads mounted along the duct system to allow spraying degreasing agent onto all surfaces.  Applicants respectfully submit that operating the airflow subsystem of Kaufman at the different fan speeds to disperse the cleaning liquid would change the principle of operation of Kaufman.  Kaufman’s system is provided with multiple spray heads, with at least some of the spray heads being mounted to the rotatably-mounted hollow tubular member (44), to ensure that the spray pattern covers all reachable to-be-cleaned surfaces.  By introducing a variable airflow in Kaufman’s system, the spray pattern, already covering all reachable to-be-cleaned surfaces, would be greatly modified.

Later, on page 14 of applicant’s arguments, applicant continues that argument:
Applicants respectfully submit that there is thus no motivation, teaching or suggestion to modify Kaufman’s system to introduce a variable airflow.  On the contrary, introducing a variable airflow, as suggested in the Office Action, would change the principle of operation of Kaufman wherein the system includes a series of spray heads, with at least some of the spray heads being mounted to the rotatably-mounted hollow tubular member (44), to ensure that the spray pattern covers all reachable to-be-cleaned surfaces.

This line of argument is not persuasive.  Firstly, it is noted that Kaufman doesn’t claim that his spraying system is perfect in the sense that all surfaces in need of cleaning are directly impacted by sprayed cleaning fluid.  It is simply applicant’s conjecture that Kaufman’s spraying system directly impacts all dirty surfaces with cleaning fluid.  More importantly, cleaning systems can be advantageously improved to ensure optimum cleaning results.  In the examiner’s combination of Kaufman in view of Caridis, the fan speed is varied in order to advantageously change how cleaning liquid is flung by the fan and thus can be thought of as a method of ensuring that various that different surfaces are impacted by cleaning liquid instead of just the same surfaces being impacted over and over.  As discussed in the rejection of claim 1, the motivation for performing the modification was provided by Caridis, who teaches that when directing degreasing cleaning liquid towards a fan such that the fan can disperse the cleaning liquid onto to-be-degreased surfaces of a kitchen apparatus, fan speeds can be controlled such that cleaning liquid is directed to all reachable to-be-cleaned surfaces.  In the combination of Kaufman in view of Caridis, the “principle of operation” of Kaufman is not being changed, as the principle of operation of Kaufman is to spray cleaning liquid onto different surfaces and the variation of the fan speed in the method of Kaufman in view of Caridis ensures that cleaning liquid is flung onto different surfaces.  
Applicant argues that “the proposed combination would change the fundamental principle of operation of the prior art invention, such that it cannot be said that there would be a suggestion or motivation to make such modification or combination”.  This line of argument is not persuasive in this instance.   In the combination of Kaufman in view of Caridis, the “fundamental principle of operation” of Kaufman is not being changed, as the fundamental principle of operation of Kaufman is to spray cleaning liquid onto different surfaces and the variation of the fan speed in the method of Kaufman in view of Caridis ensures that cleaning liquid is flung onto different surfaces.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 1, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714